           Case 5:16-cr-00078-JLS Document 40 Filed 01/16/19 Page 1 of 1



                  IN THE UNITED STATES DISTRJCT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERlCA


      v.                                                           CRIMINAL
                                                                   NO. 16-078

MIGUEL GUTIERREZ




                               ~RDER

           AND NOW, this   Jf;'~ay   of January, 2019, after considering Defendant's Second

Motion for Early Termination of Supervised Release (Docket No. 37), and the Government's

response in opposition, it is hereby ORDERED that Defendant's motion is DENIED.



                                                      BY THE COURT:
